Case 6:20-cv-01896-PGB-DCI Document 59 Filed 07/21/21 Page 1 of 2 PageID 727




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

DISH NETWORK L.L.C.,              )
                                  )
       Plaintiff,                 )
                                  )
vs.                               )                   Case No. 6:20-cv-1896-PGB-DCI
                                  )
ALFA TV INC., HAITHAM MANSI a/k/a )
HAITHAM AL-HETI, HISHAM MANSE )
IBRAHEM, NEZAR SAEED HAMMO,       )
and MOHAMMED ABU OUN a/k/a        )
MOHAMMAD ABOUM, individually and )
together d/b/a Elafnet TV,        )
                                  )
       Defendants.                )


                            AGREED MOTION
           TO ENLARGE TIME FOR HAITHAM MANSI TO FILE ANSWER

       COME NOW Plaintiff Dish Network, LLC, and Defendants Alfa TV, Inc., Haitham Mansi,

and Hisham Manse Ibrahem, by and through undersigned counsel, and hereby move this Court to

allow Defendant Haitham Mansi to file his Answer to the Complaint on or before August 16, 2021.

       Respectfully submitted this 21st day of July, 2021.

 /s/ Stephen M. Ferguson                            /s Thomas McDermott
 Stephen M. Ferguson                                Thomas McDermott, Esq.
 HAGAN NOLL & BOYLE LLC                             Florida Bar Number: 0108906
 Two Memorial City Plaza                            901 NW 8th Avenue, Suite A-6
 820 Gessner, Suite 940                             Gainesville FL 32601
 Houston, Texas 77024                               E-mail: mcdermott.lawyer@gmail.com
 Telephone: (713) 343-0478                          Attorney for Defendants ALFA TV Inc.,
 Email: stephen.ferguson@hnbllc.com                 Hisham Manse Ibrahem, Haitham Mansi, and
 Attorney for Plaintiff Dish Network LLC            Nezar Saeed Hammo




                                                1
Case 6:20-cv-01896-PGB-DCI Document 59 Filed 07/21/21 Page 2 of 2 PageID 728




                                CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on July 21st, 2021, I filed a copy of the foregoing Motion with the Clerk
of the Court via the CM/ECF system, which will send a notice of electronic filing to the
attorneys/parties listed below.
                                                                  /s/ Thomas McDermott


James A. Boatman, Jr. (Trial Counsel)       Stephen M. Ferguson
Florida Bar No. 0130184                     HAGAN NOLL & BOYLE LLC
BOATMAN RICCI, PA                           Two Memorial City Plaza
3021 Airport-Pulling Road North, Ste. 202   820 Gessner, Suite 940
Naples, Florida 34105                       Houston, Texas 77024
Telephone: (239) 330-1494                   Telephone: (713) 343-0478
Email: jab@boatmanricci.com                 Email: stephen.ferguson@hnbllc.com




                                              2
